Servicer's Certificate for the Collection Period September 01, 2014 through September 30, 2014 for Payment Date of October 15, 2014 Toyota Auto Receivables 2013-B Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 30 30/360 Days 30 Interest Accrual Period 30 Actual/360 Days 30 Initial Principal Final Beginning Beginning First Priority Second Priority Regular Principal Ending Ending Class Balance Scheduled Principal Principal Principal Principal Distribution Principal Principal Payment Date Balance Factor Distribution Distribution Amount Balance Factor Amount Amount A-1 9/15/14 A-2 2/16/16 A-3 7/17/17 A-4 1/15/19 B 11/15/19 Total Interest Prior Interest Current Total Class Interest Rate Distributable Interest Distribution Interest Principal & Amount Carryover Amount Carryover Interest Distribution A-1 0.20000% A-2 0.48000% A-3 0.89000% A-4 1.46000% B Total Credit Enhancement Reserve Account Yield Supplement Overcollateralization Amount Initial Deposit Amount Beginning Period Amount Specified Reserve Account Amount Increase/(Decrease) Beginning Balance Ending Period Amount Withdrawals Amount Available for Deposit Overcollateralization Amount Deposited to the Reserve Account Adjusted Pool Balance Reserve Account Balance Prior to Release Total Note Balance Reserve Account Required Amount Ending Overcollateralization Amount Reserve Account Release to Seller Overcollateralization Target Amount Ending Reserve Account Balance Page 1 of 4 Servicer's Certificate for the Collection Period September 01, 2014 through September 30, 2014 for Payment Date of October 15, 2014 Toyota Auto Receivables 2013-B Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 30 30/360 Days 30 Interest Accrual Period 30 Actual/360 Days 30 Liquidations of Charge-offs and Repossessions Amount Liquidated Contracts 19 vehicles Gross Principal of Liquidated Receivables Principal of Repurchased Contracts, previously charged-off Net Liquidation Proceeds Received During the Collection Period Recoveries on Previously Liquidated Contracts Net Credit Losses for the Collection Period Cumulative Credit Losses for all Periods vehicles Cumulative Net Loss Ratio 0.13435% Repossessed in Current Period 13 vehicles Delinquent and Repossessed Contracts Percentage of Current Month Number of Contracts Percentage of Current Month Receivables Pool Balance Units Balance 30-59 Days Delinquent 0.52% 0.56% 60-89 Days Delinquent 0.09% 45 0.11% 90-119 Days Delinquent 0.05% 25 0.07% 120 or more Days Delinquent 0.00% 0 0.00% Total Delinquencies Repossessed Vehicle Inventory 15 * Included with Delinquencies Above Pool Data Original Prior Month Current Month Receivables Pool Balance Number of Contracts Weighted Average APR 2.24% 2.11% 2.10% Weighted Average Remaining Term (Months) Page 2 of 4 Servicer's Certificate for the Collection Period September 01, 2014 through September 30, 2014 for Payment Date of October 15, 2014 Toyota Auto Receivables 2013-B Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 30 30/360 Days 30 Interest Accrual Period 30 Actual/360 Days 30 Collections Principal Payments Received Prepayments in Full Interest Payments Received Aggregate Net Liquidation Proceeds Interest on Repurchased Contracts Total Collections Principal of Repurchased Contracts Principal of Repurchased Contracts, prev charged-off Adjustment on Repurchased Contracts Total Repurchased Amount Total Available Collections Distributions Calculated Amount Amount Paid Shortfall Servicing Fee Interest - Class A-1 Notes Interest - Class A-2 Notes Interest - Class A-3 Notes Interest - Class A-4 Notes First Priority Principal Distribution Amount Interest - Class B Notes Second Priority Principal Distribution Amount Reserve Account Deposit Regular Principal Distribution Amount Excess Amounts to the Certificateholder N/A Noteholder Distributions Interest Per $1000 of Principal Per $1000 of Amount Per $1000 of Distributed Original Balance Distributed Original Balance Distributed Original Balance Class A-1 Notes Class A-2 Notes Class A-3 Notes Class A-4 Notes Class B Notes Page 3 of 4 Servicer's Certificate for the Collection Period September 01, 2014 through September 30, 2014 for Payment Date of October 15, 2014 Toyota Auto Receivables 2013-B Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER I hereby certify to the best of my knowledge that the report provided is true and correct. /s/ Cindy Wang Name: Cindy Wang Title: Vice President, Head of Treasury Page 4 of 4
